Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12, and 14-24 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 2 –page 4 paragraph 4, filed June 16, 2022, with respect to claims 12, and 14-17 have been fully considered and are not persuasive.   
Applicant’s arguments, see page 4 paragraph 5, filed June 16,  2022, with respect to the rejection(s) of claim(s) 18 and 19 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  3GPP502 (3GPP TS 23.502v16.2.0, Procedures for the 5G System Stage 2, 2019-06, IDS 4/20/2021).

Regarding claim 12, the applicant argued that, see page 4 paragraphs 1-4, “… Claim 12 specifically recites, “receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area” Not providing the ATSSS-capable UE receiving a requested MA PDU session (*360, Fig. (a)), not the ATSSS capable UE getting upgraded to from requested SA to MA (‘360, Fi g. (b), and not an ATSSS-capable UE requesting a SA PDU and receiving an SA PDU (‘360, Fig. (c)).Applicant points to the signaling diagrams present on pages 3-4 of ‘360 in support of this argument. There is no signaling here indicating that ATSSS is not supported.
Applicant argues that because there is no teaching of receiving an indication that ATSSS is not supported, the “omitting” operation of claim 12 is not taught because the UE has not yet received the indication that acts as a “halt” to transmitting a request to the network (based on the received indication).

Accordingly, the withdrawal of the 35 U.S.C. § 103 rejection of claim 12 and its dependent claims is respectfully requested. For the purposes of this rejection, claim 20 recites subject matter substantially similar to amended claim 12. Accordingly, the withdrawal of the 35 U.S.C. § 103 rejection of claims 12 and 20 and their respective dependent claims”.

In response to applicant's argument, the examiner respectfully disagrees with the argument above. The below repeated from final rejection.
	Regarding amended claim 12, 3GPP360 clearly teaches receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area (see items 1 and 2, the UE receiving an indication that ATSSS is not supported in a registration area, see section 2, the UE request either a SA PDU Session or a MA PDU Session, in one case a UE decide to request a SA PDU Session because it does not know if the serving network supports ATSSS, also when an ATSSS-capable UE requests a SA PDU Session, but no policy in the UE and no local restrictions mandate a single access, the UE provides a "MA PDU Network-upgrade Allowed" indication and its ATSSS Capabilities. This is shown in Fig. 1(b), in this case, the network is allowed to establish a MA PDU Session, if the network prefers so / a registration area. The reception of ATSSS rules by the UE is an indication that a MA PDU Session was established, clearly the UE would not receive the ATSSS rules when ATSSS is not supported in a registration area), and 3GPP502 clearly teaches receiving an rejection that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area (see Fig.4.3.2.2.1-1, page 336, section 4.22.2.1, when the UE requests an S-NSSAI and the UE is registered over both accesses, it shall request m1 S-NSSAI that is allowed on both accesses.-    In step 2, the AMF supports MA PDU sessions, and AMF selects an SMF, which supports MA PDU sessions. In step 3, the AMF informs the SMF that the request is for a MA PDU Session (i.e. it includes an "MA PDU Request" indication), in addition, it indicates to SMF whether the UE is registered over both accesses. If the AMF determines that the UE is registered via both accesses but the requested S-NSSAI is not allowed, then the AMP shall reject the MA PDU session establishment); and omitting transmitting a request to a network when the UE is deployed within the registration area based on the rejection (see page 33-34, the UE shall not attempt re-registration with the :S-NSSAIs included in the list of Rejected S-NSSA with a rejection cause value indicating pending Network Slice-Specific Authentication and Authorization, until the Network Slice-Specific Authentication and Authorization procedure has been completed).

Under the broadest reasonable interpretation, the  combination of the systems as disclosed by 3GPP502 and 3GPP360 reads upon “ a transceiver configured to communicate with a network; and a processor communicatively coupled to the transceiver and configured to perform operations comprising: registering with an access and mobility management function (AMF); receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area; and omitting transmitting a request to a network when the UE is deployed within the registration area based on the indication” as recites in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 , 14-17, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 has been amended to recite “omitting transmitting a request to a network when the UE is deployed within the registration area based on the indication” in lines 8-9. It is unclear whether/how/what “a request” is omitted by the user equipment, since the broadly claimed limitation did not specify any “registering” criteria (see claim 14). The claim is unclear since the UE receive an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area and no previous steps are define for the UE to send “a request”. The claim is indefinite.
It is also unclear whether the UE receive an indication that ATSSS in not supported in a registration area, since no previous limitation registered the UE for ATSSS.
It is also unclear as to what is meant by “ATSSS is not supported in a registration area”. The claim defines no steps for ATSSS or for registering in a registration area.
Claim 20 is objected for the same reason as set forth above for claim 12.
Claims 14-17 and 21-24 are also objected to since they are dependent on the objected base independent claims 12 and 20, respectfully, as set forth above.  
Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 12, 14-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP502 (3GPP TS 23.502v16.2.0, Procedures for the 5G System Stage 2, 2019-06, IDS 4/20/2021), and further in view of 3GPP360 (Network initiated MA POU Session establishment, S2-1903360, IDS 4/20/2021).

As per claim 12, 3GPP502 disclose A user equipment (UE) (see Fig. 4.2.2.2.2-1, UE), comprising: 
a transceiver (see Fig. 4.2.2.2.2-1, UE with a transceiver for transmitting and receiving) configured to communicate with a network (see Fig. 4.2.2.2.2-1, RAN, pages 24-25, UE and RAN communicating); and 
a processor (see Fig. 4.2.2.2.2-1, UE with a CPU/a processor) communicatively coupled to the transceiver and configured to perform operations comprising: 
registering with an access and mobility management function (AMF) (see section 4.2, the Connection Management is used to establish and release the Control Plane signaling connection between the UE and the AMF. 'The Registration Management is used to register or deregister a UE/user with the SGS, and establish the user context in the 50S. The Mobility Management functions are used to keep track of the current location of a UE. The procedures in clause 4.2 provides Connection, Registration and Mobility Management functionality); 
receiving an rejection that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area (see Fig.4.3.2.2.1-1, page 336, section 4.22.2.1, when the UE requests an S-NSSAI and the UE is registered over both accesses, it shall request m1 S-NSSAI that is allowed on both accesses.-    In step 2, the AMF supports MA PDU sessions, and AMF selects an SMF, which supports MA PDU sessions. In step 3, the AMF informs the SMF that the request is for a MA PDU Session (i.e. it includes an "MA PDU Request" indication), in addition, it indicates to SMF whether the UE is registered over both accesses. If the AMF determines that the UE is registered via both accesses but the requested S-NSSAI is not allowed, then the AMP shall reject the MA PDU session establishment); and 
omitting transmitting a request to a network when the UE is deployed within the registration area based on the rejection (see page 33-34, the UE shall not attempt re-registration with the :S-NSSAIs included in the list of Rejected S-NSSA with a rejection cause value indicating pending Network Slice-Specific Authentication and Authorization, until the Network Slice-Specific Authentication and Authorization procedure has been completed).

Although 3GPP502 disclose receiving an rejection that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area;

3GPP502 however does not explicitly disclose receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area;

3GPP360 however disclose receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area (see items 1 and 2, the UE receiving an indication that ATSSS is not supported in a registration area, see section 2, the UE request either a SA PDU Session or a MA PDU Session, in one case a UE decide to request a SA PDU Session because it does not know if the serving network supports ATSSS, also when an ATSSS-capable UE requests a SA PDU Session, but no policy in the UE and no local restrictions mandate a single access, the UE provides a "MA PDU Network-upgrade Allowed" indication and its ATSSS Capabilities. This is shown in Fig. 1(b), in this case, the network is allowed to establish a MA PDU Session, if the network prefers so / a registration area. The reception of ATSSS rules by the UE is an indication that a MA PDU Session was established, clearly the UE would not receive the ATSSS rules when ATSSS is not supported in a registration area), and
	wherein the operations further comprise: omitting transmitting a request to a network when the UE is deployed within the registration area based on the indication (see item 1, lines 1-20, UE evaluates the provisioned URSP rules and finds a matching URSP rule, also when the applicable Local Configuration does not indicate an access preference, then the UE considers the Access
Type Preference in the "match-all" URSP rule, if present (see NOTE 3 in TS 23.503, clause 
6.1.2.2.1), in this case the UE is deployed within the registration area based on the indication and omitting transmitting a request. Also in view of claim 14, where the omitted request comprise a request for establishment of a multiple access (MA) packet data unit (PDU) session,  3GPP360 clearly teaches, when the UE does not find a matching rule, the UE requests a SA PDU session, thus the UE omitting transmitting a MA PDU request to a network)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of w receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area, and omitting transmitting a request to a network when the UE is deployed within the registration area based on the indication as taught by 3GPP360, in the system of 3GPP502, so that a UE determines the access type of a requested PDU session, see 3GPP360, section 1.

As per claim 14, the combination of 3GPP502 and 3GPP360 disclose the UE of claim 13.

3GPP360 further disclose wherein the UE omits transmitting at least one of i) a request for establishment of a multiple access (MA) packet data unit (PDU) session, ii) a request for addition of user plane resources for an existing MA PDU session, iii) a request for establishment of a PDU session via a MA PDU Network-Upgrade Allowed indication, iv) a request for a PDU session modification with a request type of MA PDU request or v) a request for a PDU session modification with a request type of MA PDU Network-Upgrade Allowed indication (see item 1 and item 2, When an ATSSS-capable UE requests a single-access PDU Session, but either policy in the UE or local restrictions mandate a single access, the UE does not provide a "MA PDU Network-Upgrade Allowed" indication or its ATSSS Capabilities. This is shown in Fig. l(c) below. In this case, the network is not allowed to establish a MA PDU Session). 
Motivation same as above.

As per claim 15, the combination of 3GPP502 and 3GPP360 disclose the UE of claim 12.

3GPP502 further disclose wherein the indication further includes information indicating that ATSSS is not supported in a Public Land Mobile Network (PLMN) and the operations further comprise: initiating PLMN reselection based on the indication (see page 339, In the case of home-routed roaming, when the UE is registered to different PLMNs over 3GPP access and non-3GPP access, the procedure for establishing a MA PDU Session when the UE requests a single-access PDU Session but no policy in the UE and no local restrictions mandate a single access, is the same with the procedure specified in
clause 4.22,2,2, with the following clarifications and modifications:
-    In step I, the IJE does not include the "MA PDU Request" indication but it may include an "MA POU Network Upgrade Allowed" indication and its ATSSS Capability (e.g. the "ATSSS-LL Capability" and/or the "MPTCP Capability")). 

As per claim 16, the combination of 3GPP502 and 3GPP360 disclose the UE of claim 12.

3GPP502 further disclose wherein the operations further comprise: transmitting, during a registration procedure with the network a second indication that the UE supports ATSSS (see page 339, 
the UE does not include the "MA PDU Request" indication but it may include an "MA PDU Network Upgrade Allowed" indication and its ATSSS Capability (e.g. the "ATSSS-LL Capability" and/or the "MPTCP Capability"). 

As per claim 17, the combination of 3GPP502 and 3GPP360 disclose the UE of claim 16.

3GPP502 further disclose wherein the registration procedure is one of an attach procedure, an initial registration procedure, or a mobility registration update procedure (see pages 337- 338, section 4.22.2.2, 
the UE provides a "MA PDU Request" indication in UL NAS Transport message;: and an ATSSS Capability (e.g. an "MPTCP Capability" and/or an "ATSSS-LL Capability"). as defined in TS 23.50 I [2],
clause 5.32.2 (Multi Access PDU Sessions) in PDU Session Establishment Request message). 

As per claim 20, 3GPP502 disclose A processor of a user equipment (UE) (see Fig. 4.2.2.2.2-1, UE with a CPU/a processor) configured to perform operations comprising: 
registering with an access and mobility management function (AMF) (see section 4.2, the Connection Management is used to establish and release the Control Plane signaling connection between the UE and the AMF. 'The Registration Management is used to register or deregister a UE/user with the SGS, and establish the user context in the 50S. The Mobility Management functions are used to keep track of the current location of a UE. The procedures in clause 4.2 provides Connection, Registration and Mobility Management functionality); 
receiving a rejection that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area (see Fig.4.3.2.2.1-1, page 336, section 4.22.2.1, when the UE requests an S-NSSAI and the UE is registered over both accesses, it shall request m1 S-NSSAI that is allowed on both accesses.-    In step 2, the AMF supports MA PDU sessions, and AMF selects an SMF, which supports MA PDU sessions. In step 3, the AMF informs the SMF that the request is for a MA PDU Session (i.e. it includes an "MA PDU Request" indication), in addition, it indicates to SMF whether the UE is registered over both accesses. If the AMF determines that the UE is registered via both accesses but the requested S-NSSAI is not allowed, then the AMP shall reject the MA PDU session establishment); and 
omitting transmitting a request to a network when the UE is deployed within the registration area based on the rejection (see page 33-34, the UE shall not attempt re-registration with the :S-NSSAIs included in the list of Rejected S-NSSA with a rejection cause value indicating pending Network Slice-Specific Authentication and Authorization, until the Network Slice-Specific Authentication and Authorization procedure has been completed).

3GPP360 however disclose receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area (see items 1 and 2, the UE receiving an indication that ATSSS is not supported in a registration area), and
	wherein the operations further comprise: omitting transmitting a request to a network when the UE is deployed within the registration area based on the indication (see item 1, lines 1-20, UE evaluates the provisioned URSP rules and finds a matching URSP rule, also when the applicable Local Configuration does not indicate an access preference, then the UE considers the Access
Type Preference in the "match-all" URSP rule, if present (see NOTE 3 in TS 23.503, clause 
6.1.2.2.1), in this case the UE is deployed within the registration area based on the indication and omitting transmitting a request. Also in view of claim 14, where the omitted request comprise a request for establishment of a multiple access (MA) packet data unit (PDU) session,  3GPP360 clearly teaches, when the UE does not find a matching rule, the UE requests a SA PDU session, thus the UE omitting transmitting a MA PDU request to a network)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of w receiving an indication that access traffic steering, switching and splitting (ATSSS) is not supported in a registration area, and omitting transmitting a request to a network when the UE is deployed within the registration area based on the indication as taught by 3GPP360, in the system of 3GPP502, so that a UE determines the access type of a requested PDU session, see 3GPP360, section 1.

As per claim 21, the combination of 3GPP502 and 3GPP360 disclose the processor of claim 20.

3GPP360 further disclose wherein the omitted request comprises at least one of i) a request for establishment of a multiple access (MA) packet data unit (PDU) session, ii) a request for addition of user plane resources for an existing MA PDU session, iii) a request for establishment of a PDU session via a MA PDU Network-Upgrade Allowed indication, iv) a request for a PDU session modification with a request type of MA PDU request or v) a request for a PDU session modification with a request type of MA PDU Network-Upgrade Allowed indication (see item 1 and item 2, When an ATSSS-capable UE requests a single-access PDU Session, but either policy in the UE or local restrictions mandate a single access, the UE does not provide a "MA PDU Network-Upgrade Allowed" indication or its ATSSS Capabilities. This is shown in Fig. l(c) below. In this case, the network is not allowed to establish a MA PDU Session).

As per claim 22, the combination of 3GPP502 and 3GPP360 disclose the processor of claim 20.

3GPP502 further disclose wherein the indication further includes information indicating that ATSSS is not supported in a Public Land Mobile Network (PLMN) and the operations further comprise: initiating PLMN reselection based on an indication (see page 339, in the case of home-routed roaming, when the UE is registered to different PLMNs over 3GPP access and non-3GPP access, the procedure for establishing a MA PDU Session when the UE requests a single-access PDU Session but no policy in the UE and no local restrictions mandate a single access, is the same with the procedure specified in
clause 4.22,2,2, with the following clarifications and modifications:
-    In step I, the UE does not include the "MA PDU Request" indication but include an "MA PDU Network Upgrade Allowed" indication and its ATSSS Capability (e.g. the "ATSSS-LL Capability" and/or the "MPTCP Capability")).

As per claim 23, the combination of 3GPP502 and 3GPP360 disclose the processor of claim 20.

3GPP502 further disclose wherein the operations further comprise: transmitting, during a registration procedure with the network a second indication that the UE supports ATSSS (see page 339, 
the UE does not include the "MA PDU Request" indication but it may include an "MA PDU Network Upgrade Allowed" indication and its ATSSS Capability (e.g. the "ATSSS-LL Capability" and/or the "MPTCP Capability").

As per claim 24, the combination of 3GPP502 and 3GPP360 disclose the processor of claim 23.

3GPP502 further disclose wherein the registration procedure is one of an attach procedure, an initial registration procedure, or a mobility registration update procedure (see pages 337- 338, section 4.22.2.2, 
the UE provides a "MA PDU Request" indication in UL NAS Transport message;: and an ATSSS Capability (e.g. an "MPTCP Capability" and/or an "ATSSS-LL Capability"). as defined in TS 23.50 I [2],
clause 5.32.2 (Multi Access POU Sessions) in PDU Session Establishment Request message).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al (US Pub. No.:2019/0394833), and further in view of 3GPP502 (3GPP TS 23.502v16.2.0, Procedures for the 5G System Stage 2, 2019-06, IDS 4/20/2021).

As per claim 18, Talebi Fard disclose A method comprising: at an access and mobility management function (AMF) or a Mobility Management Entity (MME): receiving an indication that a user equipment (UE) is configured with access traffic steering, switching and splitting (ATSSS) (see Fig. 38, para. 0497, at 3810, a UPF receive, from a wireless device, a first session creation request message for an MA PDU session of the wireless device, the first session creation request message comprise an ATSSS capability indication); and determining that ATSSS is supported (see para. 0497, At 3820, the UPF  send, to an NRF, a first message requesting discovery of an SMF. The first message comprise the ATSSS capability indicator {ATSSS is supported}. At 3830, the UPF receive, from the NRF, a second message. The second message comprise an identifier of the SMF. At 3840, the UPF send, to the SMF, a second session creation request message to create a session between the AMF and the SMF / determining that ATSSS is supported and a session between the AMF and the SMF is created).

3GPP502 however does not explicitly disclose determining that the AMF does not support ATSSS; and selecting a further AMF for the UE. 

3GPP502 however disclose determining that the AMF does not support ATSSS; and selecting a further AMF for the UE (see page 336-338, section 4.22. “ATSSS Procedures”, section 4.22.2, 4.22.2.1, -  In step 1, the UE provides a "MA PDU Request" indication and an ATSSS Capability (e.g. an 
"MPTCP Capability" and/or an "ATSSS·LL Capability"), as defined in TS 23.501 [2], clause 532.2 
(Multi Access POU Sessions) and -  In step 2, if the AMP supports MA PDU sessions, then the AMF selects a V-SMF, which supports MA PDU sessions, and further -  In step 3, the AMF informs the V-SMF; that the request is for a MA PDU Session (i.e. it includes an "MA PDU Request" indication). See also page 39-40, in step 5, the initial AMF does not support ATSSS, since the NSSF performs the steps specified in point (B) in clause 5. 15.5.2.1 of TS 23.50 l [2]. The NSSF returns to initial AMF the Allowed NSSAI for the first access type, optionally the Mapping Of Allowed NSSAI, the Allowed NSSAI for the second access type (if any), optionally the Mapping of Allowed NSSAI and the target AMF Set or, based on configuration, the list of candidate AMI(s), also per step 6 and step 8, the initial AMF invokes the Nnrf_NFDiscovery_Request service operation from the NRF to find a proper target AMF which has required NF capabilities / selecting a further AMF for the UE, see also page 81 last two paragraphs, a PDU Session associated with multiple access types is referred to a Multi Access­ PDU (MA PDU) Session and is requested by ATSSS-capable UEs, clause 4.12.2 specifies the procedures for establishing PDU Sessions associated with 
a single access type at a given time. The particular procedures is associated with MA PDU Sessions 
are specified as part of the: ATSSS procedures in clause 4.22, clearly as disclose above when an AMF does not support ATSSS, and NEW AMF is selected for the UE). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining that the AMF does not support ATSSS; and selecting a further AMF for the UE, as taught by 3GPP502, in the system of Talebi Fard, so as to select a NEW AMF then the old/initial AMF does not UE capabilities (in this case ATSSS), see 3GPP502 page 39-40, section 4.22.

As per claim 19, the combination of Talebi Fard and 3GPP502 disclose the method of claim 18.

Talebi Fard further disclose wherein the indication is received during a registration procedure in UE mobility management (MM) network capability information (see Fig.5A-B, Fig.9-10, para. 0181-0186, 0189, the (R)AN 105 may send to the new AMF 155 an N2 message 810 (comprising: N2 parameters, RM-NAS registration request (registration type, SUPI or 5G-GUTI, last visited TAI (if available), security parameters, requested NSSAI, mapping of requested NSSAI, UE 100 5GC capability, PDU session status, PDU session(s) to be re-activated, follow on request, and MICO mode preference), the new AMF 155 may send to the old AMF 155 a Namf_Communication_UEContextTransfer (complete registration request) 815, if the UE's 5G-GUTI was included in the registration request and the serving AMF 155 has changed since last registration procedure, the new AMF 155 may invoke the Namf_Communication_UEContextTransfer service operation 815 on the old AMF 155 including the complete registration request IE, which may be integrity protected, to request the UE's SUPI and MM Context. The old AMF 155 may use the integrity protected complete registration request IE to verify if the context transfer service operation invocation corresponds to the UE 100 requested, the old AMF 155 may transfer the event subscriptions information by each NF consumer, for the UE, to the new AMF 155, see para. 0288-0289, 0295, 0405). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Youn (US Pub. No.:2020/0280948) – see para. 0142-0145, “If the AMF has determined that the UE cannot perform communication with the SMF (e.g., if a UE of a MICO mode or a UE being registered only to a non-3GPP access is in the CM-IDLE state), the AMF reject the request from the SMF. If the SMF is not subscribed to a UE Reachability event, the AMF may include an indication, which indicates that the SMF does not need to transmit a DL Data Notification to the AMF, in the Reject message. The AMF stores a notification that SMF has been notified that the UE is unreachable”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469